--------------------------------------------------------------------------------

Exhibit 10.4




REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT (this "Agreement"), dated as of October 1,
2013, is entered into by and between Healthways, Inc., a Delaware corporation
(the "Company"), and CareFirst Holdings, LLC, a Maryland limited liability
company ("CF").
WHEREAS, upon the terms and subject to the conditions set forth in that certain
Investment Agreement, dated as of the date hereof, by and between the Company
and CF (the "Investment Agreement"), CF has purchased from the Company a
convertible senior subordinated promissory note of the Company in the aggregate
principal amount of $20,000,000 (the "Convertible Note") which, upon the terms
and conditions set forth therein, is convertible into shares (the "Conversion
Shares") of the Common Stock, par value $.001 per share, of the Company (the
"Common Stock");
WHEREAS, the Investment Agreement, upon the terms and conditions set forth
therein, provides CF an opportunity to earn warrants (the "Warrants") to
purchase shares (the "Warrant Shares") of Common Stock based on achieving
certain thresholds for the Company revenue derived from certain commercial
agreements and from other commercial opportunities to which the Company is
introduced by CF or certain of its affiliates; and
WHEREAS, to induce CF to enter into the Investment Agreement, the Company has
agreed to grant certain registration rights on the terms and subject to the
conditions set forth herein with respect to the Conversion Shares and the
Warrant Shares;
NOW, THEREFORE, the parties hereto, in consideration of the foregoing, the
mutual covenants and agreements hereinafter set forth, and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, hereby agree, intending to be legally bound hereby, as follows:
1.            Certain Definitions.
In addition to the other terms defined in this Agreement, the following terms
shall have the following meanings:
"Business Day" means any day except Saturday, Sunday and any legal holiday or a
day on which banking institutions in New York City, New York generally are
authorized or required by law or other governmental actions to close.
"Commission" means the United States Securities and Exchange Commission, or such
other federal agency at the time having the principal responsibility for
administering the Securities Act.
"Exchange Act" means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, as the same shall be in effect from time to time.
 References to a particular section of the Securities Exchange Act of 1934, as
amended, shall include reference to the comparable section, if any, of any such
successor federal statute.
"FINRA" means the Financial Industry Regulatory Authority, Inc.
"Holders" means CF and each other Person to whom CF or any other Holder has
transferred Registrable Common Shares in accordance with the terms of the
Investment Agreement and who has become a party to this Agreement by executing
and delivering to the Company a counterpart of this Agreement in accordance with
Section 7(d), but only so long as such other Person holds Registrable Common
Shares.
"Person" means an individual, a partnership (general or limited), corporation,
limited liability company, joint venture, business trust, cooperative,
association or other form of business organization, whether or not regarded as a
legal entity under applicable law, a trust (inter vivos or testamentary), an
estate, a quasi-governmental entity, a government or any agency, authority,
political subdivision or other instrumentality thereof, or any other entity.

--------------------------------------------------------------------------------

"Registrable Common Shares" means (1) any Conversion Shares issued by the
Company upon conversion of the Convertible Note,  (2) any Warrant Shares issued
by the Company upon exercise of the Warrants, and (3) any additional shares of
Common Stock or other equity securities of the Company issued by the Company in
respect of Conversion Shares or Warrant Shares described in subclause (1) or (2)
after the issuance of such Conversion Shares or Warrant Shares, as applicable,
in connection with a stock dividend, stock split, combination, exchange,
reorganization, recapitalization or similar reclassification of the Company's
securities; provided, that, as to any particular Registrable Common Shares, such
securities shall cease to constitute Registrable Common Shares when: (x) a
registration statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
disposed of thereunder; (y) such securities shall have been sold in satisfaction
of all applicable conditions to the resale provisions of Rule 144 under the
Securities Act (or any similar provision then in force); or (z) such securities
shall have ceased to be issued and outstanding.
"Securities Act" means the Securities Act of 1933, as amended, or any successor
federal statute, as the same shall be in effect from time to time.  References
to a particular section of the Securities Act of 1933, as amended, shall include
reference to the comparable section, if any, of any such successor federal
statute.
"Underwritten Offering" means an underwritten offering in which securities are
sold to an underwriter or underwriters, on a firm commitment basis, for
reoffering to the public.
2.            Incidental or "Piggy-Back" Registration.
(a)            If, at any time that a Holder owns Registrable Common Shares, the
Company proposes to file a registration statement under the Securities Act
covering an Underwritten Offering of Common Stock or other equity securities of
the Company (other than a registration statement on Form S-4 or S-8 or any
successor thereto) for its own account or for the account of any holder or
holders of Common Stock or other equity securities, then the Company shall
promptly (and in any event no later than ten (10) Business Days prior to such
proposed filing) give written notice of such proposed filing to each Holder,
specifying the approximate date on which the Company proposes to file such
registration statement and advising such Holder of its right to have any or all
of the Registrable Common Shares of such Holder included among the securities to
be covered thereby.  Upon the written request of any such Holder (a "Holder
Request") received by the Company within five (5) Business Days after the
delivery of such notice by the Company, the Company shall use commercially
reasonable efforts to cause the registration statement for the Company's
proposed Underwritten Offering to include those Registrable Common Shares that
such Holder has requested to be registered (subject, however, to the limitations
set forth in Section 2(b) and to reduction in accordance with Section 2(c)
below) and to be filed and become effective under the Securities Act.
(b)            The Company shall not be required under this Section 2 to include
any Registrable Common Shares of a Holder in an Underwritten Offering unless the
Holder accepts the terms of the underwriting as agreed upon between the Company
and the underwriters selected by the Company and, if requested, enter into an
underwriting agreement in customary form with such underwriters.  If any Holder
does not agree to the terms of any such underwriting or otherwise fails to
comply with the terms and conditions of this Agreement, such Holder's
Registrable Common Shares shall be excluded from such Underwritten Offering.  If
the managing underwriters of the Underwritten Offering shall advise the Company
that marketing factors require a limitation of the number of shares to be
underwritten, then the Company shall so advise each Holder that requested its
Registrable Common Shares to be included, and the number of shares of
Registrable Common Shares that may be included in the Underwritten Offering
shall be allocated in accordance with Section 2(c) below.
(c)            If the managing underwriters of an Underwritten Offering give
written notice to the Company that in their sole discretion the number of shares
of Registrable Common Shares requested to be included in such Underwritten
Offering exceeds the number which can be sold in such Underwritten Offering in
an orderly manner within a price range acceptable to the Company in its
discretion, the Company will include in such Underwritten Offering (i) first,
the greatest number of shares of Common Stock requested to be included by the
Company for its own account, (ii) second, the greatest number of shares of
Registrable Common Shares requested to be included by the Holders (which shall
be allocated pro rata among the Holders who have requested Registrable Common
Shares to be so included based on the number, as of the date of delivery of the
Holder Request, of Registrable Securities requested by the Holders to be
included in the Underwritten Offering), and (iii) third, any other shares of
Common Stock, including shares requested to be included by other holders of the
Company's Common Stock pursuant to any applicable rights, in each case up to the
greatest number of shares of Common Stock which, in the reasonable and good
faith opinion of such managing underwriters, can be sold in an orderly manner in
the price range of such Underwritten Offering.

--------------------------------------------------------------------------------

(d)            The Company shall have the right to terminate or withdraw any
registration pursuant to this Section 2 prior to the effectiveness of such
registration or the completion of the Underwritten Offering contemplated thereby
whether or not any Holder has elected to include securities in such registration
and/or Underwritten Offering.
(e)            The Company shall bear all Registration Expenses (as defined
below) in connection with any incidental registration pursuant to this Section
2, whether or not such incidental registration statement becomes effective.
3.            Restrictions on Public Sale.
Each Holder shall:
(a)            in the event the Company is issuing equity securities in an
Underwritten Offering and if requested by the managing underwriter or
underwriters for such Underwritten Offering, not effect any public sale or
distribution of Registrable Common Shares or any securities convertible into or
exchangeable or exercisable for such Registrable Common Shares (except for
Registrable Common Shares included in such registration), including a sale
pursuant to Rule 144 (or any similar provision then in force) under the
Securities Act, for a period commencing on the seventh (7th) Business Day prior
to the date such Underwritten Offering commences (such Underwritten Offering
being deemed to commence for this purpose on the later of the effective date for
the registration statement for such Underwritten Offering or, if applicable, the
date of the prospectus supplement for such Underwritten Offering) and ending 90
days after the closing of such Underwritten Offering, or such shorter period as
may be permitted by the managing underwriters;
(b)            comply with Regulation M under the Exchange Act in connection
with the offer and sale of Registrable Common Shares made by such Holder
pursuant to any registration statement, and provide the Company with such
information about such Holder's offer and sale of Registrable Common Shares
pursuant to any registration statement as the Company shall reasonably request
to enable the Company and its affiliates to comply with Regulation M under the
Exchange Act in connection with any such offer and sale; and
(c)            furnish each broker through whom such Holder offers Registrable
Common Shares such number of copies of the prospectus as such broker may require
and otherwise comply with the prospectus delivery requirements under the
Securities Act.
4.            Registration Procedures.
(a)            In connection with any registration contemplated by Section 2,
the Company shall:
(i)            prepare and file with the Commission a registration statement,
which registration statement shall (A) be available for the sale of the
Registrable Common Shares in accordance with the intended method or methods of
distribution by the Holders, and (B) comply as to form in all material respects
with the requirements of the applicable form and include (or incorporate by
reference) all financial statements required by the Commission to be filed
therewith; provided, that, no later than five (5) days before filing such
registration statement, the Company shall furnish to each Holder copies of such
registration statement as proposed to be filed and thereafter such number of
copies of such registration statement (including all exhibits thereto), and any
documents incorporated by reference after the initial filing of any registration
statement as the Holders may reasonably request on a case by case basis after
each such filing in order to facilitate the disposition of the Registrable
Common Shares owned by the Holders, and shall revise the registration statement
as it specifically relates to the Holders based on information received a
reasonable amount of time prior to filing from the Holders or counsel to the
Holders;

--------------------------------------------------------------------------------

(ii)            prepare and file with the Commission such amendments,
post-effective amendments and supplements to such registration statement and the
prospectus used in connection therewith as may be necessary to keep such
registration statement effective for such period of time as is necessary to
allow the distribution of the Registrable Common Shares contemplated therein and
to comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement during the
period during which any such registration statement is required to be effective;
provided, that, before filing any amendments or supplements to such registration
statement or the prospectus, the Company shall upon request furnish to each
Holder copies of such amendments and supplements (in each case including all
exhibits thereto) and the prospectus (including each preliminary prospectus) as
proposed to be filed and thereafter such number of copies of such amendments,
supplements, prospectuses and any documents incorporated by reference after the
initial filing of any registration statement as a Holder may reasonably request
on a case by case basis after each such filing to the extent such documents are
not otherwise publicly available in order to facilitate the disposition of the
Registrable Common Shares owned by such Holder, and revise such documents as
they specifically relate to the Holders based on information received a
reasonable amount of time prior to filing from the Holders or counsel to the
Holders;
(iii)            use commercially reasonable efforts to cause the Registrable
Common Shares covered by such registration statement to be registered with, or
approved by, such other public, governmental or regulatory authorities as may be
necessary to facilitate the disposition of such Registrable Common Shares in
accordance with the methods of disposition intended therein; provided, that
Company shall not be required to (A) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify, (B) file any general consent to service of
process in any such jurisdiction, or (C) subject itself to taxation in any such
jurisdiction if it is not so subject;
(iv)            notify each Holder (A) when a prospectus or any prospectus
supplement has been filed with the Commission, and, with respect to such
registration statement or any post-effective amendment thereto, when the same
has been declared effective by the Commission, (B) of any request by the
Commission for amendments or supplements to such registration statement or
related prospectus, or for additional information, (C) of the issuance by the
Commission of any stop order or the initiation of any proceedings for such or a
similar purpose (and the Company shall use commercially reasonable efforts to
obtain the withdrawal of any such order at the earliest practicable moment), (D)
of the receipt by the Company of any notification with respect to the suspension
of the qualification of any of the Registrable Common Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such purpose
(and the Company shall use its commercially reasonable efforts to obtain the
withdrawal of any such suspension at the earliest practicable moment), (E) of
the occurrence of any event that requires the making of any changes to such
registration statement or related prospectus so that such documents will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading
(and the Company shall, subject to Section 6, promptly prepare and furnish to
each Holder a reasonable number of copies of a supplemented or amended
prospectus such that, as thereafter delivered to the purchasers of such
Registrable Common Shares, such prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they are made, not misleading), and (F) of the
Company's determination that the filing of a post-effective amendment to such
registration statement (other than an amendment that does nothing more
substantive than add one or more holders to the "Selling Securityholders" table
of such registration statement or to update any information set forth in such
table) shall be necessary or appropriate.  Each Holder shall be deemed to have
agreed by acquisition of Registrable Common Shares that, upon the receipt of any
notice from the Company of the occurrence of any event of the kind described in
clause (E) of this Section 4(a)(iv), such Holder shall forthwith discontinue
such Holder's offer and disposition of Registrable Common Shares pursuant to the
registration statement covering such Registrable Common Shares until such time
(not to exceed 90 days from the date of initial notification) as the Company
notifies such Holder otherwise.  In addition, if so directed by the Company,
each Holder shall deliver to the Company, at the Company's expense, all copies
(other than permanent file copies) of any defective prospectus as contemplated
by clause (E) of this Section 4(a)(iv) covering such Registrable Common Shares
which are then in its possession;

--------------------------------------------------------------------------------

(v)            otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, as the same may hereafter be
amended; and
(vi)            unless all Registrable Common Shares shall be registered in
book-entry form, cooperate with each Holder to facilitate the timely preparation
and delivery of certificates (not bearing any restrictive legends) representing
Registrable Common Shares to be sold, and use commercially reasonable efforts to
cause the registrar and transfer agent for the Company to issue, upon request of
a Holder, certificates for such numbers of Registrable Common Shares registered
in such names as such Holder may reasonably request at least two (2) Business
Days prior to any sale of Registrable Common Shares.
(b)            In connection with any registration contemplated by Section 2,
each Holder shall:
(i)            cooperate with the Company in connection with the preparation of
the registration statement to be filed by the Company pursuant to this
Agreement, and for so long as the Company is obligated to keep such
 registration statement effective, shall (A) respond within five (5) Business
days to any request by the Company to provide or verify information regarding
such Holder or such Holder's Registrable Common Shares (including the proposed
manner of sale) that may be required to be included in such registration
statement pursuant to the rules and regulations of the Commission, and (B)
provide in a timely manner information regarding the proposed distribution by
such Holder of the Registrable Common Shares and such other information as may
reasonably be requested by the Company from time to time; and
(ii)            if requested by the Company, before using any registration
statement or any prospectus contained therein or any amendment or supplement
thereto, deliver to the Company a certification that he or it has reviewed the
information contained therein and representing and warranting to the Company
that the information relating to such Holder and such Holder's plan of
distribution is as set forth in the related prospectus, that the prospectus does
not, as of the time of such sale, contain any untrue statement of a material
fact relating to or provided by such Holder or such Holder's plan of
distribution and that the prospectus does not, as of the time of such sale, omit
to state any material fact relating to such Holder or such Holder's plan of
distribution required to be stated in the prospectus or necessary to make the
statements in such prospectus, in the light of the circumstances under which
they were made, not misleading.
5.            Registration Expenses.
Whether or not any registration statement prepared and filed pursuant to Section
2 is declared effective by the Commission, the Company shall pay all of the
following expenses ("Registration Expenses") arising in connection with the
registration pursuant to this Agreement (except as specified in the following
sentence): (a) all Commission and any FINRA registration and filing fees and
expenses; (b) any and all expenses incident to the Company's performance of, or
compliance with, this Agreement, including, without limitation, any allocation
of salaries and expenses of Company personnel or other general overhead expenses
of the Company, or other expenses for the preparation of historical and pro
forma financial statements or other data prepared by the Company; (c) all
listing, transfer and/or exchange agent and registrar fees; (d) fees and
expenses in connection with the qualification of the Registrable Common Shares
under securities or "blue sky" laws; (e) printing and delivery expenses; and (f)
fees and expenses of counsel for the Company and its independent certified
public accountants and other persons, including special experts, retained by the
Company.  Notwithstanding the foregoing, the Company shall not be required to
pay fees and expenses of counsel retained by any Holder, or any discounts,
commissions or fees of selling brokers, dealers and underwriters or any stock
transfer taxes relating to the distribution of the Registrable Common Shares.

--------------------------------------------------------------------------------

6.            Indemnification; Contribution.
(a)            The Company shall indemnify and hold harmless, to the fullest
extent permitted by law, each Holder and each Person, if any, who controls such
Holder within the meaning of Section 15 of the Securities Act and Section 20 of
the Exchange Act, against all losses, claims, damages, liabilities (or
proceedings in respect thereof) and expenses (under the Securities Act, common
law and otherwise), joint or several, which arise out of or are based upon (i)
any untrue statement or alleged untrue statement of a material fact contained in
the registration statement contemplated hereby or in any prospectus, preliminary
prospectus, any amendment or supplement thereto or any document incorporated by
reference relating thereto or in any filing made in connection with the
registration or qualification of the offering under "blue sky" or other
securities laws of jurisdictions in which the Registrable Common Shares are
offered, or any omission or alleged omission to state therein a material fact
required to be stated therein, or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or
(ii) any untrue statement or alleged untrue statement of a material fact
contained in any preliminary prospectus, if used prior to the effective date of
such registration statement (unless such statement is corrected in the final
prospectus, and the Company has previously furnished copies thereof to the
Holder seeking such indemnification), or contained in the final prospectus (as
amended or supplemented if the Company shall have filed with the Commission any
amendment thereof or supplement thereto) if used within the period during which
the Company is required to keep the registration statement to which such
prospectus relates current, or the omission or alleged omission to state therein
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading and, in either
case, the Company shall reimburse each Holder for any out-of-pocket legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or proceeding; provided,
however, that such indemnification pursuant to the foregoing clauses (i) and
(ii) shall not extend to any such losses, claims, damages, liabilities (or
proceedings in respect thereof) or expenses that arise out of or are based upon
any untrue statement or alleged untrue statement contained in, or by any
omission or alleged omission from, information furnished in writing to the
Company by such Holder in such capacity specifically and expressly for use in
any such registration statement or prospectus.
(b)            Each Holder shall indemnify and hold harmless, to the fullest
extent permitted by law, the Company, its officers, directors, employees, agents
and each Person, if any, who controls the Company within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act, against any losses,
claims, damages, liabilities (or proceedings in respect thereof) and expenses
which arise out of or are based upon any untrue statement, or alleged untrue
statement of a material fact, or any omission or alleged omission of a material
fact required to be stated, or necessary to make the statements in the
registration statement or prospectus, or any amendment thereof or supplement
thereto, not misleading; provided, however, that each Holder shall be liable
hereunder if and only to the extent that any such loss, claim, damage, liability
(or proceeding in respect thereof) or expense arises out of or is based upon an
untrue statement, or alleged untrue statement or omission or alleged omission,
made in reliance upon and in conformity with information pertaining to such
Holder furnished in writing to the Company by such Holder for use in any such
registration statement or prospectus, or any amendment thereof or supplement
thereto.
(c)            Any Person seeking indemnification under the provisions of this
Section 6 shall, promptly after receipt by such Person of notice of the
commencement of any action, suit, claim or proceeding, notify in writing each
party against whom indemnification is to be sought of the commencement thereof;
provided, however, that the failure so to notify an indemnifying party shall not
relieve the indemnifying party from any liability which it or he may have under
this Section 6 (except to the extent that it has been prejudiced in any material
respect by such failure (through the forfeiture of substantive rights or
defenses)) or from any liability which the indemnifying party may otherwise
have. In case any such action, suit, claim or proceeding is brought against any
indemnified party, and it notifies an indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent it or he may elect by written notice delivered to the indemnified
party promptly after receiving the aforesaid notice from such indemnified party,
to assume the defense thereof with counsel reasonably satisfactory to such
indemnified party.  

--------------------------------------------------------------------------------


Notwithstanding the foregoing, the indemnified party shall have the right to
employ its own counsel in any such case, but the fees and expenses of such
counsel shall be at the expense of such indemnified party unless (i) the
employment of such counsel shall have been authorized in writing by the
indemnifying party in connection with the defense of such suit, action, claim or
proceeding (which authorization shall not be unreasonably withheld, conditioned
or delayed), (ii) the indemnifying party shall not have employed counsel
(reasonably satisfactory to the indemnified party) to take charge of the defense
of such action, suit, claim or proceeding within a reasonable time after notice
of commencement of the action, suit, claim or proceeding, or (iii) such
indemnified party shall have reasonably concluded, based on the advice of
counsel, that there may be defenses available to it which are different from or
additional to those available to the indemnifying party which, if the
indemnifying party and the indemnified party were to be represented by the same
counsel, would result in a conflict of interest for such counsel or materially
prejudice the prosecution of the defenses available to such indemnified party.
 If any of the events specified in clauses (i), (ii) or (iii) of the preceding
sentence shall have occurred or shall otherwise be applicable, then the fees and
expenses of one counsel selected by a majority in interest of the indemnified
parties shall be borne by the indemnifying party.  If, in any case, the
indemnified party employs separate counsel, the indemnifying party shall not
have the right to direct the defense of such action, suit, claim or proceeding
on behalf of the indemnified party.  Anything in this paragraph to the contrary
notwithstanding, an indemnifying party shall not be liable for the settlement of
any action, suit, claim or proceeding effected without its prior written consent
(which consent in the case of an action, suit, claim or proceeding exclusively
seeking monetary relief shall not be unreasonably withheld, conditioned or
delayed). Such indemnification shall remain in full force and effect
irrespective of any investigation made by or on behalf of an indemnified party.
(d)            If the indemnification from the indemnifying party provided for
in paragraphs (a) or (b) of this Section 6 is unavailable to an indemnified
party or is otherwise insufficient to hold harmless an indemnified party in
respect of any losses, claims, damages, liabilities or expenses referred to
therein, then the indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and indemnified parties
on the other hand in connection with the actions, including statements or
omissions, which resulted in such losses, claims, damages, liabilities or
expenses.  The relative fault of such indemnifying party on the one hand and the
indemnified party on the other hand shall be determined by reference to, among
other things, whether any action in question, including any untrue (or alleged
untrue) statement of a material fact or omission (or alleged omission) to state
a material fact, has been made, or relates to information supplied, by such
indemnifying party or such indemnified party, and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, including statement or omission.  The amount paid or payable by a party
as a result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include, subject to the limitations set forth in
Section 6(d) hereof, any legal or other fees or expenses reasonably incurred by
such party in connection with any such investigation or proceeding.
The parties hereto acknowledge that it would not be just and equitable if
contribution pursuant to this Section 6 were determined by pro rata allocation
or by any other method of allocation other than as described above.
 Notwithstanding the provisions of this Section 6(d), a Holder shall not be
required to contribute any aggregate amount in excess of the amount by which the
total price at which the Registrable Common Shares of such Holder were sold to
the public exceed the amount of any damages which such Holder otherwise would
have been required to pay or become liable to pay by reason of such untrue or
alleged statement or omission unless such loss, claim, damage, liability (or
proceeding in respect thereof) or expense arises out of or is based upon an
untrue statement, or alleged untrue statement or omission or alleged omission,
made in reliance upon and in conformity with information pertaining to such
Holder furnished in writing to the Company by such Holder for use in any such
registration statement or prospectus.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.
(e)            If, however, the indemnification from the indemnifying party
provided for in paragraphs (a) or (b) of this Section 6 is available, the
indemnifying parties shall indemnify each indemnified party to the fullest
extent provided in Sections 6(a) through 6(d) hereof without regard to the
relative fault of said indemnifying party or indemnified party or any other
equitable consideration.

--------------------------------------------------------------------------------

7.            Miscellaneous
(a)            Notices.  All notices, demands, requests, consents or other
communications to be given or delivered under or by reason of the provisions of
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt or:  (i) personal delivery to the party to be
notified, (ii) when sent, if sent by electronic mail or facsimile during normal
business hours of the recipient, and if not sent during normal business hours,
then on the next Business Day, in each case with electronic confirmation of
receipt, (iii) five (5) days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (iv) one (1) Business Day
after deposit with a nationally recognized overnight courier, freight prepaid,
specifying next business day delivery, with written verification of receipt. If
any time period for giving notice or taking action hereunder expires on a day
that is not a Business Day, the time period shall automatically be extended to
the Business Day immediately following such day. Such notices, demands,
requests, consents and other communications shall be sent to the following
Persons at the following addresses:
if to the Company:


Healthways, Inc.
701 Cool Springs Blvd.
Franklin, TN  37067
Attention: General Counsel
Fax: 615-778-0486
Email:  Mary.Flipse@healthways.com


if to a Holder:


CareFirst Holdings, LLC
1501 Clinton Street
Baltimore, Maryland 21224
Attention: Executive Vice President and General Counsel
Fax: 410-505-6654
Email:  Meryl.Burgin@CareFirst.com




(b)            Entire Agreement. This Agreement, the Investment Agreement and
the other Transaction Documents (as defined in the Investment Agreement)
constitute the full and entire understanding and agreement among the parties
with regard to the subjects hereof and thereof, including the registration
rights granted by the Company with respect to the Registrable Common Shares.
 Except as provided in the Investment Agreement and the other Transaction
Documents, there are no restrictions, promises, warranties or undertakings,
other than those set forth or referred to herein, concerning the registration
rights granted by the Company with respect to the Registrable Common Shares.


(c)            No Inconsistent Agreements. The Company is not currently a party
to, and after the date hereof shall not enter into, any agreement which is
inconsistent with the rights granted to the Holders of Registrable Common Shares
by this Agreement; provided, however, that CF acknowledges and agrees that any
grant with respect to Common Stock (or other securities of the Company that may
be converted into, exercised for or otherwise settled in shares of Common Stock)
by the Company of rights similar to, and ranking on no better than a pari passu
basis with, the rights granted to the Holders of Registrable Common Shares by
this Agreement shall not constitute a violation or breach of this Section 7(c).
 
(d)            Assignment; Successors and Assigns. The rights granted under this
Agreement may be assigned (but only with all related obligations hereunder) by
any Holder in connection with any transfer of such Registrable Common Shares in
accordance with the terms of the Investment Agreement to any transferee who,
immediately following such transfer, holds at least 5% of then-outstanding
Registrable Common Shares; provided, that, as a condition to the effectiveness
of such assignment, such transferee shall be required to execute a counterpart
of this Agreement.  Upon such transferee's execution of such counterpart, such
transferee shall be deemed to be a Holder for all purposes of this Agreement and
shall be entitled to the benefits of, and shall be subject to the restrictions
contained in, this Agreement, as amended from time to time, as a Holder
hereunder to the same extent as if such transferee had originally been included
in the definition of a Holder and had originally been a party hereto.

--------------------------------------------------------------------------------

(e)            Binding Effect; Benefit.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto, any Holder and any successor,
permitted assign, heir and legal representative thereof; provided, however,
that, except as provided in Section 7(d), this Agreement and the provisions of
this Agreement that are for the benefit of a Holder shall not be assignable by
any Holder, and any such purported assignment shall be null and void.  No
purchaser of Registrable Common Shares from any Holder shall be deemed to be a
successor or assignee of such Holder merely by reason of such purchase.


(f)            Descriptive Headings; No Strict Construction. The descriptive
headings of this Agreement are inserted for convenience only and do not
constitute a substantive part of this Agreement. The parties to this Agreement
have participated jointly in the negotiation and drafting of this Agreement. If
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. The parties
agree that prior drafts of this Agreement shall be deemed not to provide any
evidence as to the meaning of any provision hereof or the intention of the
parties hereto with respect to this Agreement.
 
(g)            Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid or
unenforceable in any respect, such invalidity or unenforceability shall not
render invalid or unenforceable any other provision of this Agreement.


(h)            Specific Enforcement.  The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific intent or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof, in
addition to any other remedy to which they may be entitled by law or equity.


(i)            Waiver.  The rights and remedies provided for herein are
cumulative and not exclusive of any right or remedy that may be available to any
party whether at law, in equity, or otherwise.  No delay, forbearance, or
neglect by any party, whether in one or more instances, in the exercise or any
right, power, privilege, or remedy hereunder or in the enforcement of any term
or condition of this Agreement shall constitute or be construed as a waiver
thereof.  No waiver of any provision hereof, or consent required hereunder, or
any consent or departure from this Agreement, shall be valid or binding unless
expressly and affirmatively made in writing and duly executed by the party to be
charged with such waiver.  No waiver shall constitute or be construed as a
continuing waiver or a waiver in respect of any subsequent breach, either of
similar or different nature, unless expressly so stated in such writing.
 
(j)            Applicable Law.  This Agreement, the rights and obligations of
the parties hereto, and any claims or disputes relating thereto, shall be
governed by and construed in accordance with the laws of the State of Delaware,
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.
 
(k)            Waiver of Jury Trial.  Company and Holders hereby waive any right
they may have to a trial by jury in respect of any action, proceeding or
litigation directly or indirectly arising out of, under or in connection with
this Agreement.


(l)            Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, any one of which need not contain the signatures of
more than one party, but all such counterparts taken together shall constitute
one and the same Agreement.  Counterparts may be delivered via facsimile,
electronic mail (including pdf) or other transmission method and any counterpart
so delivered shall be deemed to have been duly and validly delivered and be
valid and effective for all purposes.
 
[signatures page follows]

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties hereto has duly executed and delivered
this Registration Rights Agreement, or has caused this Registration Rights
Agreement to be duly executed and delivered in their names and on their behalf,
as of the date first written above.




COMPANY:


Healthways, Inc.




By:            /s/ Alfred Lumsdaine
Name:   Alfred Lumsdaine

Title: Executive Vice President, Chief Financial Officer







HOLDER:


CareFirst Holdings, LLC




By:              /s/ C.E.
Burrell                                                                 
Name:      C.E.
Burrell                                                                              
Title:          President & CEO





[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------